Citation Nr: 1527239	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome of the left knee with degenerative changes, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome of the right knee with degenerative changes, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for instability of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for instability of the right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine, currently rated as 20 percent disabling.

6.  Entitlement to service connection for degenerative disc disease (DDD) of the thoracolumbar spine, to include as secondary to service-connected degenerative changes of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  Jurisdiction has been transferred to the RO in St. Petersburg, Florida.

In the February 2009 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's service-connected degenerative changes of the lumbosacral spine, effective from November 14, 2007; and continued 10 percent ratings assigned for patellofemoral syndrome of the right and left knees with degenerative changes under Diagnostic Code 5010-5260, respectively.  The RO also reduced the 10 percent ratings for instability of the right and left knees to 0 percent under Diagnostic Code 5257, respectively, effective from May 6, 2008.  However, the July 18, 2013 supplemental statement of the case (SSOC) indicates that the 10 percent ratings for instability of the right and left knees were restored, although this has not yet been reflected in a rating decision codesheet.

The issue was remanded in June 2014 for a hearing.  However, she withdrew her hearing request in November 2014.  The Board thereafter sent clarification as to whether the Veteran also wished to withdraw her appeal, she did not respond.  Therefore, the Board will proceed with adjudication of her claims.


REMAND

Unfortunately, the Board must remand the appeal for further development.

The Veteran filed for SSDI (Social Security Disability Income).  (See February 2009 Disability Retirement Application Checklist).  Although a February 2010 VA treatment record noted that she was denied SSDI, an attempt to obtain these records is necessary.  

On remand, efforts should be undertaken to obtain the Veteran's complete employment records from OPM (United States Office of Personnel Management), as she was awarded disability retirement in August 2008.
 
Additionally, the Veteran was treated by a private physician, Dr. Banks W. Turner.  He provided a written statement in April 2008 without any treatment records.  The RO should attempt to obtain the treatment records on remand.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records and the Veteran should be afforded current VA examinations, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Banks W. Turner.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2013 to the present.

3.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Make arrangements to obtain the Veteran's complete records from OPM concerning her disability retirement in August 2008.  

5.  After the above records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination to assess the current level of severity of her service-connected patellofemoral syndrome with degenerative changes and instability of the knees.  An appropriate DBQ should be filled out for this purpose, if possible.  

6.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of her service-connected degenerative changes of the lumbosacral spine.  An appropriate DBQ should be filled out for this purpose, if possible.  

The examiner should also be asked to determine if the Veteran has degenerative disc disease of the thoracic and/or lumbar spine.  If so, the examiner should provide an opinion as to whether DDD of the thoracic and/or lumbar spine was either (a) caused by, or (b) aggravated by, the Veteran's service-connected degenerative changes of the lumbosacral spine.  A complete rationale for the opinion must be provided.

7.  As noted in the July 2013 SSOC, the 10 percent ratings assigned under DC 5257 for instability of the right and left knees were restored.  This should be implemented and properly reflected in a rating decision codesheet.  

8.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran an SSOC and give her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

